            Case 1:20-cv-00753-AKH Document 20            16 Filed 06/29/20
                                                                    06/26/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
MADISON GEERY,                                            Case No.: 1:20-cv-00753-AKH

                          Plaintiff,                          The motion is granted. Plaintiff is permitted to serve
                                                              Defendants Robert Ellis Silberstein and Mitch Lowe
        v.                                                    by email, and shall have until July 28, 2020 to do so.

MOVIEPASS INC., HELIOS AND                                    The Clerk is instructed to mark this motion (ECF
MATHESON ANALYRICS INC., ROBERT                               No. 16) closed.
ELLIS SILBERSTEIN, MITCH LOWE and
THEORDORE “TED” FARNSWORTH,                                   Alvin K. Hellerstein /s/
                                                              June 29, 2020.
                           Defendants.
--------------------------------------------------------X

   NOTICE OF MOTION FOR SERVICE OF PROCESS BY ALTERNATIVE MEANS
           AND TO EXTEND THE TIME TO EFFECTUATE SERVICE

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 4 and CPLR § 308, Plaintiff in

the above-entitled action hereby respectfully moves this Court for an permitting service by email

on Defendants Robert Ellis Silberstein and Mitch Lowe, extending the time to effectuate such

service by thirty days, from June 28, 2020 to July 28, 2020, and for such other and further relief

as the Court deems just. The grounds for this motion are fully set forth in the accompanying

memorandum of law, the declaration of Megan S. Goddard in support of this motion, and the

exhibits thereto.

Dated: New York, New York
       June 26, 2020

                                                            Respectfully submitted,

                                                            GODDARD LAW PLLC

                                                            /s/ Megan S. Goddard
                                                            Megan S. Goddard, Esq.
                                                            39 Broadway, Suite 1540
                                                            New York, New York 10006
                                                            (646) 504-8363
                                                            Megan@goddardlawnyc.com
